DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 5/19/21 has been entered in full. Claims 1, 9, 10, 12 and 18 are amended. Claims 3, 5, 8 and 17 are canceled.  Claims 1, 2, 4, 6, 7, 9-13, 15, 16, and 18-20 are under consideration.
Applicants' election with traverse of Group I, currently claims 1, 2, 4, 6, 7, 9-13, 15, 16, and 18-20, was previously acknowledged. Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 2, 4, 6, 7, 9-13, 15, 16, 18 and 19 are under consideration.

Information Disclosure Statement
The Information Disclosure Statement of 3/8/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/22/21).
All objections and/or rejections of claims 3, 5, 8 and 17 are moot in view of the cancellation of these claims.
The objection to claim 12 at pg 2 is withdrawn in view of the amendments to the claims.
The rejection of claims 9 and 10 at pg 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 4, 11-13 and 16 at pg 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Romanic et al (1998) is withdrawn in view of Applicants' amendments to the claims that limit the method of treatment to for tissue injury after the 
The rejection of claims 2, 6 and 7 at pg 10-12 under 35 U.S.C. 103(a) as being unpatentable over Romanic et al (1998) is withdrawn in view of Applicants' amendments to the claims.
The rejection of claims 9, 10, 18 and 19 at pg 12-13 under 35 U.S.C. 103(a) as being unpatentable over Romanic et al (1998), as applied to claim 1, and further in view of Dorado et al (2014) is withdrawn in view of Applicants' amendments to the claims.
The rejection of claim 15 at pg 13-14 under 35 U.S.C. 103(a) as being unpatentable over Romanic et al (1998), as applied to claim 1, and further in view of Martens et al (2007) is withdrawn in view of Applicants' amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 9-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously, at pages 3-7 of the 1/22/21 Office Action.
Applicants’ arguments (5/19/21; pg 5-7) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.

This argument has been fully considered, and is found persuasive in part. As set forth in the rejection of record, per MPEP 2163, "[i]nformation which is well known in the art need not be described in detail in the specification". With respect to Meisel, this reference was published online on 4/20/17, which is before the claimed priority date of the instant application, 6/27/17. Furthermore, Meisel is a review of the prior literature, and is thus considered a summary of information that is well known in the art. Meisel teaches in Table 1 that compounds 3-6, 11 and 22-25 are inhibitors of MMP-9, and these compounds are not noted as having the ability to cross the blood-brain barrier (unlike, for example, compounds 1 and 2). Therefore, it is acknowledged that these particular compounds constitute well known examples of vascular-selective MMP-9 inhibitors that do not cross the intact blood-brain barrier. However, each of these compounds shares the same core structure, which is compound 1, also known as SB-3CT (Table 1 of Meisel) or 2-[(4-phenoxyphenyl)sulfonylmethyl]thiirane. These compounds are referred to by Meisel as the "thiirane class of selective gelatinase inhibitors" (pg 2002), based on the thiirane ring found in SB-3CT. This class of small 
With respect to polyclonal antibodies, it is found persuasive that such constitute another example of an MMP-9 inhibitor that is an antibody. However, while monoclonal and polyclonal antibodies provides support for the scope of a MMP-9 inhibitor that is an antibody, such antibodies do not describe the structure of MMP-9 inhibitors that are not antibodies. Taken together, the MMP-9 inhibitors that are small organic molecules comprising 2-[(4-phenoxyphenyl)sulfonylmethyl]thiirane (SB-3CT) or that are antibodies do not provide a description corresponding to the types of structures encompassed by the term "inhibitor", which includes "not only antibodies, but also proteins, peptides, nucleic acids, small organic molecules, carbohydrates, lipids, inorganic molecules and more" (pg 5 of the 1/22/21 Office Action). 
As such, only a method of claim 1 or 18, wherein the vascular MMP-9 inhibitor that does not cross the intact blood-brain barrier is an antibody or fragment thereof that binds human MMP-9, but not the full breadth of the claims, meet the written description Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).
Applicants further argue that they are "not claiming to have invented the genus of vascular-selective MMP-9 inhibitors that do not cross the BBB", but instead "providing [a] new use for such known compounds" (pg 7). 
This argument has been fully considered but is not found persuasive because practicing a method of use requires a written description of the product to be used. Per MPEP 2163, "The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process". Thus, if the structure of the product (e.g., a genus of MMP-9 inhibitors that do not cross the intact blood-brain barrier) to be used in a claimed method is new or not conventional, it must be described in detail. Furthermore, see Univ. of Rochester v G.D. Searle & Co (2004); in regard to this decision, MPEP 2163 states:
The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").

Applicants further argue that the specification provides adequate written description for the genus of inhibitors because there is an "art-recognized correlation" because vascular-selective MMP-9 inhibition that do not cross the BBB are well-known (pg 7). 
This argument has been fully considered but it is not found persuasive that there is an art-recognized correlation between a structure and a function (e.g. vascular selection MMP-9 inhibition that does not cross the BBB). Per MPEP 2163, citing Enzo Biochem, "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence 

New rejections necessitated by Applicants’ amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depends from claim 5, which has been cancelled by Applicants' amendments to the claims. As such, claim 6 is indefinite, because determining the scope of the claim is not possible when it depends from a canceled claim. Claim 7 depends from claim 6 and is indefinite for the same reasons. For purposes of advancing prosecution, claims 6 and 7 are interpreted as depending from claim 1, from which cancelled claim 5 depended.

Conclusion
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claims are allowed.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646